Metcalf, J.
This demurrer must be sustained and the bill dismissed. The plaintiff needs no injunction, and is entitled to none. The statements in the bill, which are admitted by the demurrer, show a perfect legal defence to the action of which he prays the court to restrain the prosecution. And nothing is alleged in the bill from which it appears that he cannot as well prove his defence, on the trial of that action, as he could on a hearing of this bill, if the defendants had filed an answer denying its allegations.
A court of equity does not issue an injunction to stay proceedings at law where the rights of a party can be fully sustained in a court of law. 3 Dan. Ch. Pr. 1840. Drewry on Injunctions, 10-12. 2 Story on Eq. §§ 882, 894. 3 Eq. Cas. Abr. 524. Derbyshire, &c. Railway Co. v. Serrell, 2 De Gex & Sm. 353. Anderson v. Dowling, 11 Irish Eq. Rep. 590. New York Dry Dock Co. v. American Life Ins. & Trust Co. 11 Paige, 384. Morris Canal & Banking Co. v. Dennis, 1 Beasley, (N. J.) 249.

Bill dismissed.